Bboyles, C. J.
1. The court’ did not err in excluding as hearsay the testimony set out in the first ground of the amendment to the motion for a new trial.
2. The defendant in a criminal case can not impeach a witness voluntarily called by him, except where he can show to the court that he has been entrapped by the witness by previous contradictory statements. Penal Code (1910), § 1050. This rule applies where the defendant voluntarily calls as a witness one who has been subpoenaed by the State as a witness, but who has not been put upon the stand. And in such a case it is not error for the judge, after the defendant has examined the witness, to refuse to allow the defendant to contradict the witness’s testimony where there is no contention that he-(the defendant) was entrapped by the witness by previous contradictory statements. This is true even though the judge may have inadvertently suggested this procedure to the defendant’s counsel.
3. There is no substantial merit in any of the other grounds of the amendment to the motion for a new trial.
4. The evidence amply authorized the conviction, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Lulce and Bloodworth, JJ., eoneur.